Citation Nr: 0431298	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  01-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for right shoulder 
impingement.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for abdominal surgical 
scars.

7.  Entitlement to gastroesophageal reflux disease. 

8.  Entitlement to an initial compensable rating for right 
hallux valgus.

9.  Entitlement to an initial compensable rating for left 
hallux valgus.

10.  Entitlement to an initial compensable rating for 
residuals of a cholecystectomy.

11.  Entitlement to an initial compensable rating for chronic 
urinary tract infections.

12.  Entitlement to an initial compensable rating for a right 
thumb cyst or lesion.

13.  Entitlement to an initial compensable rating for 
pityriasis alba.

14.  Entitlement to an initial compensable rating for 
migraine headaches.

15.  Entitlement to an initial compensable rating for 
hypertension.

16.  Entitlement to an initial compensable rating for right 
carpal tunnel syndrome. 

17.  Entitlement to an initial compensable rating for left 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran retired from active Naval service with more than 
20 years of active duty, effective in January 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2000 and March 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

At the hearing in February 2004 before the undersigned Acting 
Veterans Law Judge and on the record, the veteran withdrew 
from her appeal the issues of service connection for 
sarcoidosis, residuals of an eye injury, and a breast 
condition.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In accordance with the duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), implemented in part, at 
38 C.F.R § 3.159, further evidentiary development is required 
in order to decide the claims of service connection and the 
increased rating claims. 

On the issue of residuals of a left ankle fracture, the 
service medical records show that in February 1994 the 
veteran sustained a non-displaced left lateral malleolar 
fracture.  Six weeks later, a new fracture line was seen.  In 
May 1995, an X-ray revealed anatomic alignment.  Although the 
veteran has had two VA orthopedic examinations, the left 
ankle has not been specifically addressed. 

On the issues of left knee and left hip disabilities, the 
service medical records disclose that in 1981 the veteran 
slipped and fell at home, injuring her left knee, causing 
pain and swelling.  In October 1997 and January 1998, left 
patellar femoral syndrome was assessed on symptoms of pain 
and instability.  In March 1999, the veteran complained of 
left knee and left hip pain.  The assessment was back pain 
with left knee and hip pain.  On retirement examination, 
history included knee arthritis.  On VA examination in April 
2000, the veteran complained of left knee and left hip pain.  
The diagnosis was degenerative change of the left patella.  
The left hip was not specifically addressed by the examiner.  
A nexus opinion was not expressed on the left knee.  Service-
connection has been established for arthritis of the lumbar 
spine.  

On the issue of right shoulder disability, on retirement 
examination in October 1999, history included early right 
shoulder impingement.  On VA examination in April 2000, the 
diagnosis was right bicipital tendonitis.  A nexus opinion 
was not expressed.  In July 2000, a MRI revealed findings 
contributing to right shoulder impingement. 

On the issue of sinusitis, the service medical records 
document sinusitis twice in 1997 and in 1999.  On retirement 
examination, history included sinusitis.  On VA examination 
in April 2000, the veteran complained of recurrent sinusitis.  
The diagnosis was normal sinuses.  The veteran maintains that 
she still experiences occasional sinusitis.

On the issue of abdominal surgical scars, the service medical 
records show that the veteran had a cholecystectomy in 1983 
and tubal ligation in March 1995.  In December 1995, the 
veteran had abdominoplasty because of excess fat and skin, 
which hindered her regular activities and personal hygiene.  
She also had a diastasis of the rectus musculature that was 
repaired.  Subsequently, the veteran had a two-stage revision 
of the surgical scars.  The first stage revision was on the 
cholecystectomy scar and the second stage on the 
abdominoplasty.  On VA examination in April 2000, the 
diagnosis was surgical scars with keloid formations.  A nexus 
opinion was not expressed. 

On the issue of gastroesophageal reflux disease (GERD), the 
service medical records show that GERD was documented in 
October 1998 and on retirement examination by history.  On VA 
examination in April 2000, the diagnosis was GERD, 
asymptomatic on maintenance medication.  A nexus opinion was 
not expressed.

Since the veteran was last examined by VA in June 2002, the 
veteran has had two major surgeries in 2003 and has been on 
chemotherapy.  And she has been having urinary tract problems 
and problems with headaches and hypertension.  In addition, 
she has been issued a prosthetic device for her right thumb 
and there is evidence of a skin rash. 

As for the claims for increase for right and left hallux 
valgus, cholecystectomy, and right and left carpal tunnel 
syndrome, there current record is inadequate to rate the 
disabilities. 

For the above reasons, the case is REMANDED for the following 
action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate the claims of 
service connection, she should 
submit a medical opinion that the 
claimed disabilities are related to 
the injuries or signs and symptoms 
of the claimed disabilities 
documented in service.  

b.  To substantiate the claims for 
increase she should submit medical 
evidence that the disabilities have 
increased in severity.  

c.  If she has evidence to 
substantiate her claims, not already 
of record, that is in the custody of 
VA or a service department, she 
should identify the facility so that 
the RO can obtain the records. 

d.  If she has evidence to 
substantiate her claims, not already 
of record, such as records of 
private medical care, she should 
submit the records herself or with 
her authorization, VA will make 
reasonable efforts to obtain the 
records on her behalf.

e.  Ask the veteran to provide any 
evidence in her possession that 
pertains to her claims. 

If possible and the veteran agrees, the requested 
VA examinations should be conducted at a VA 
facility other than the Butler VAMC.  If that is 
not feasible, the examinations should be conducted 
by physicians who have not previously examined the 
veteran.

2.  Schedule the veteran for a VA 
examination by an orthopedist to 
determine if she has residuals of a left 
ankle fracture, a left knee disability, a 
left hip disability, and right shoulder 
impingement.  The claims file must be 
made available to the examiner.  The 
examiner is asked to express an opinion 
as to the following:

a.  On the issue of residuals of a 
left ankle fracture, the service 
medical records show that in 
February 1994 the veteran sustained 
a non-displaced left lateral 
malleolar fracture.  Six weeks 
later, a new fracture line was seen.  
In May 1995, an X-ray revealed 
anatomic alignment.  

Does the veteran currently have 
any residuals of the left ankle 
fracture to include pain? 

b.  On the issues of left knee and 
left hip disabilities, the service 
medical record disclose that the 
veteran injured her left knee, 
causing pain and swelling.  Also 
there was a finding of left patellar 
femoral syndrome. She also 
complained of left hip pain that was 
associated with back pain.  Shortly 
after service, degenerative change 
of the left patella was diagnosed.  

1).  Does the veteran currently 
have left knee disability that 
is related to either the 
initial knee injury or patellar 
femoral syndrome documented in 
service?  

2).  Does the veteran currently 
have a left hip pathology apart 
from pain that is associated 
with the service-connected 
arthritis of the lumbar spine? 

c.  On the issue of right shoulder 
disability, on retirement 
examination in October 1999, history 
included early right shoulder 
impingement.  On VA examination in 
April 2000, the diagnosis was right 
bicipital tendonitis.  In July 2000, 
a MRI revealed findings contributing 
to right shoulder impingement. 

Does the veteran currently have 
right shoulder impingement 
related to the history of early 
impingement noted on retirement 
examination? 

3.  Schedule the veteran for VA 
examination to determine whether the 
veteran has chronic sinusitis.  The 
claims file must be made available to the 
examiner.  The examiner is asked to 
express an opinion as to whether the 
veteran currently has a chronic sinus 
condition?  

4.  Schedule the veteran for a VA 
examination to determine the extent of 
the surgical scars.  The claims file must 
be made available to the examiner.  The 
record shows that the veteran had a two-
stage revision of the surgical scars.  
The first revision was on the 
cholecystectomy scar and the second 
revision was on the abdominoplasty.  The 
examiner is asked to describe 
cholecystectomy scar and abdominoplasty 
scar and whether there is any residual 
scarring from the revisions.  The 
examiner is also asked to express an 
opinion as to whether the abdominoplasty 
scar, which included the repair of the 
rectus musculature, is superficial or 
associated with underlying soft tissue 
damage or affects function of the 
abdominal musculature? 

5.  Schedule the veteran for a VA 
examination to determine whether the 
veteran has gastroesophageal reflux 
disease.  The claims file must be made 
available to the examiner.  The records 
show that gastroesophageal reflux disease 
was documented in October 1998 and on 
retirement examination by history and on 
VA examination in April 2000.  The 
examiner is asked to express opinion on 
whether gastroesophageal reflux disease, 
if shown, is related to the condition 
documented in service. 

6.  Schedule the veteran for the 
appropriate VA examinations to determine 
the following: The claims file must be 
made available to the examiner. 

a.  Is the severity of hallux valgus 
in either foot equivalent to 
amputation of the toe?

b.  Does the veteran have mild 
symptoms associated with removal of 
the gall bladder?  

c.  Does the veteran have voiding 
dysfunction requiring the wearing of 
absorbent materials? 

d.  Is there a gap of one to two 
inches between the right thumb pad 
and the fingers with the thumb 
opposing the fingers? 

e.  Does pityriasis alba affect at 
least 5 percent, but less than 20 
percent, of the entire body or of an 
exposed area, and whether 
immunosuppressive therapy is 
required and the duration of the 
therapy?  If the head, face, or neck 
is involved, color photographs 
should be taken. 

f.  Does the veteran have 
characteristic prostrating attacks 
of migraine and, if so, what is the 
frequency of the attacks? 

g.  Does the veteran require 
medication to control hypertension 
or have predominantly diastolic 
pressure 110 or more or systolic 
pressure 200 or more? 

7.  Schedule the veteran for a 
neurological examination to determine the 
current level of impairment due to 
bilateral carpal tunnel syndrome.  The 
claims file must be made available to the 
examiner.  The examiner is asked to 
describe the extent of any neurological 
impairment to include flexion or weakness 
of the wrist and any trophic 
disturbances. 

8.  After the above development, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



